Raymond, J.
This is a petition for a writ of mandamus to compel Hon. William H. H. Clayton, as judge of the United States court for the Central district of the Indian Territory, to try the cause of petitioners upon their application to be enrolled *534as citizens of the Choctaw Nation, filed in this court September 5, 1901. Upon careful reading of the petition filed herein, it will be difficult to see upon what ground it can be granted. The petitioners allege that they filed their petition to be enrolled as citizens of the Choctaw Nation before the Dawes commission; that there was a hearing upon this petition, and a decision adverse to them; that thereupon they appealed to the United United States court of the Central district of the Indian Territory, and there was an adverse decision in that court; that they thereupon appealed to the supreme court of the United States, and that their petition was dismissed for noncompliance with a well-established rule of that court on the 23d day of March, 1900. It cannot be denied but that Justice Clayton, when he found a case in his court for trial, upon one side of which he had once been of counsel, could ask one of the other judges of the United States court for the Indian Territory to sit in his district, and try the cause. The act of March 1, 1895, being “An act to provide for the appointment of additional judges of the United States court in the Indian Territory and for other purposes” (28 Stat. 694, c. 145, § 2; Ind. Ter. St. 1899, § 46), provides; “The judge of each district is authorized and empowered to hold court in any7 other district for the trial of any case which the judge of such other district is disqualified from trying.' * * * And whenever, on account of sickness, or for any other reason, the judge of any district is unable to perform the duties of his office, either of- the other judges may act in his stead, in term time or in vacation.” Judge Springer at that time was one of the judges of the United States court of the Indian Territory and there was no impropriety in Judge Clayton asking Judge Springer to come to the Central District, and hear said cause; nor was any rule of law violated. If it be conceded that the decision of Judge Springer was erroneous, that would be no ground for the allowance of this petition. Petitioners, not being satisfied with the decision of Judge Springer in the *535case, appealed to the Supreme Court of the United States, and there permitted their appeal to be dismissed.
The demurrer is sustained, and petition is dismissed, at cost of petitioners.